Citation Nr: 1033649	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-19 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back strain with 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from March 1964 to 
March 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated in February 2004 by the Waco, Texas 
Regional Office (RO) of the Department of Veterans Affairs (VA), 
which in pertinent part, confirmed and continued the previous 
denial of service connection for a low back disorder.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in September 2005; a transcript of 
that hearing is of record.

The Board remanded the claim for further development in April 
2006 and in March 2007 after reopening the claim.

After the development was completed, the Board denied the claim 
for service connection for a low back disorder in August 2008.  
The Veteran appealed the Board's action to the United States 
Court of Appeals for Veterans Claims (Court).  In a September 
2009 Order, the Court vacated the August 2008 Board decision and 
remanded the case to the Board pursuant to a September 2009 Joint 
Motion for Remand.

In September 2007 the Appeals Management Center (AMC) sent the 
Veteran a VCAA letter that notified him about actions taken to 
confirm any participation in combat in support of his claim for 
service connection for a low back disorder.  The letter also 
included information about the information necessary to 
substantiate a claim for service connection for posttraumatic 
stress disorder (PTSD).  He responded to the letter and provided 
a stressor statement in October 2007.  In June 2008 he asked 
about the status of his claim for service connection for PTSD.  
The issue of entitlement to service connection for PTSD 
has been raised by the record in October 2007 (or 
earlier), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are 
applicable to this matter.

In a statement received from the Veteran's attorney in November 
2009, the Veteran indicated that he desired a personal hearing 
before a Veterans Law Judge.  There is no indication in the 
claims file that the requested hearing has been scheduled.

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
the RO schedules travel board hearings, a remand of this matter 
to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule a Travel Board 
hearing for the Veteran and notify him of 
the date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2009), and should associate a copy of 
such notice with the claims file.  After 
the hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).




